Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicants Arguments/Amendments
Priority---Thank you for clarifying the issue concerning the priority documents JP2015-140966 and JP2015-065185 by showing that such documents were successfully received by the International Bureau.  

112(a)/(b) Rejection---Thank you for correcting the claims by removing the term, “action.”  As a result of the amendment, the former 112(a/b) rejections are removed.
	
103 Rejection—Applicants argue that “neither Taguchi nor Chow disclose or suggest at least adding blood cells or hemocytes to a saccharide without centrifuging.”  Examiner agrees that the FICOLL PM400 cited in the Chow reference is used in a centrifugation process.  Therefore, the teachings of Chow are no longer valid and the rejection is withdrawn.

In regards to Taguchi in view of Kajiume. An issue addressed by applicants is whether or not Kajiume is still a valid reference for teaching exposing the cells to saccharides.  Applicants argue, “Kajiume relies on centrifugation.  As noted in Kajiume Paragraph 15, “The collected marrow cell suspension liquid was centrifuged 1,500 rpm) to collect bone marrow cells…..Additionally, Kajiume at Paragraph 17 states that “Each culture was collected, wells were separated by centrifuge, resuspended in phosphate buffer, and the biotinylated Lineage antibody (CD4, CD8,B220, Grl1, TERR119) was allowed to react with the cell suspension and then stained with streptavidin-PerCP.”

Amended claim 1 states, “adding the blood cells or the hemocytes to a saccharide without centrifuging.”  This limitation only requires that centrifugation does not occur when the cells are combined with the saccharide.  Paragraph 6 of Kajiume teaches cells in contact with saccharides without a centrifuge operation occurring.   Paragraph 15 details how blood cells are isolated from murine body parts.  There is a centrifugation operation to retrieve the cells; the cells are not exposed to the saccharides at this earlier stage.  Nothing in the claims precludes an earlier centrifugation operation before saccharide exposure, which is what Kajiume teaches.  Paragraph 17 details what happens to the cells after the culture stage in which saccharide exposure occurred and the cells are stained with antibody.  Nothing in the claims precludes a later centrifugation operation.  Because earlier and later centrifugation operations are not precluded by the claim language, the rejection of Taguchi in view of Kajiume is maintained.

	 

Claims 7-8 are under examination 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 



Claims 7-8, as amended, are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (Therapeutic Angiogenesis by Autologous Bone-Marrow Transplantation in a General Hospital Setting) Eur J Vasc Endovasc Surg 25, 276-278 (2003) in view of Kajiume (JP2007175008)
	
	Taguchi teaches administration of blood cells derived from bone marrow to provide therapeutic angiogenesis (Abstract).  The blood cells were isolated using a Baxter CS3000 (Page 276, Case report).Taguchi teaches that many of these blood cells are progenitor cells, mononuclear cells, and other stem cells (Page 276, Case Report and Discussion).  Taguchi does not teach subjecting these cells to culture containing a copolymer of sucrose and epichlorohydrin.  However, at the time of applicants’ filing, it would have been obvious to have cultured the cells in medium containing a copolymer of sucrose and epichlorohydrin based on the teachings of JP2007175008.  After harvesting the blood cells which contain stem cells, it would have been obvious to have further cultured and expanded the cells to generate more for therapeutic purposes.  The culture medium taught JP2007175008 allows stem cells to be expanded while maintaining the cells in their undifferentiated state so that they can be later used for therapeutic purposes as taught in translated document JP2007175008 (abstract, 

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.  

Conclusion

All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632